Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is in response to the continuing application  filed 11/15/2021.  Claims 1-20 are pending.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further, with regards to claims 3, 17 and 20, there is a recitation of a “second user” but it is unclear if this is the same as the previously recited “another user” of the parent claim.  Applicant should correct.
Claims 2-14, 16-17, 19-20 inherit the deficiencies of independent claims  1, 15 and 18 and are therefore also rejected.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating a user account, receiving funds from another user, associated a payment instrument from making payments, generating transaction record and presenting transaction summary.
	USPTO Revised Guidance
2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:

(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:

(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.

 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims  1-20 are directed to a method, server (system) and computer readable medium (product), which are with one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent server Claim 15 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 1, computer readable medium Claim 18.  Claim 15 recites the limitations of generating a user account, receiving funds from another user, associated a payment instrument from making payments, generating transaction record and presenting transaction summary.
CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
The claim as a whole recites a method of organizing human activity, specifically a fundamental economic practice including a sales/banking transaction and creation of financial budgeting accounts. The claimed invention allows for generating a user account, receiving funds from another user, associated a payment instrument from making payments, generating transaction record and presenting transaction summary which is a fundamental economic process. Thus, the claim recites an abstract idea. The mere nominal recitation of a generic computing system server, generic processors, interfaces and electronic device do not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of creating a sub financial account in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing financial process. Accordingly, the claim recites an abstract idea.  Claims 1 and 18 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a 
In particular, the claim recites the additional elements – using a server and an application  executing on a user electronic device to perform the steps. The server and computing device in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of presenting data, processing a data and analyzing data and displaying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Therefore, claims 1 and 18 are similarly directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server to perform the steps of generating an account, receiving funds, associate payment instrument with the user account, generating a record, present transaction summary records amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   (See Applicant' s original specification para. [0096] about implementation using general purpose or special purpose computing devices).   Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not 
Further, the elements of dependent claims 2-14, 16-17 and 19-20 (the financial sub account is a line of credit, modifying a balance, issue a check,  predicting a balance, etc.) do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claims 1, 15 and 18.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations only served to further describe the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 2-14, 16-17 and 19-20 are not patent eligible. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Ventura (US 2013/010358 A1).
Specifically as to claims 1, 15 and 18,  method (related server and computer readable medium), implemented at least in part by one or more computing devices of a payment service (see para 10), comprising: generating a user account for a user of the payment service (see para 6 “A user may configure the account to receive income from one or more sources”); receiving funds from another user of the payment service via an electronic payment, wherein the user account of the user is identified as a recipient of the electronic payment, wherein an amount of the funds is credited to a balance of a first sub-account associated with the user account (see para 10-11 “Income flows into the account are automatically allocated and provided to these sub-accounts.”), wherein the user account is further associated with a second sub-account, and wherein each of the first sub-account and the second sub-account is integrated with the user account and associated with its own balance (see fig 2c); associating a payment instrument with the user account, wherein the payment instrument is usable for making one or more payments using funds associated with at least the first sub- account (see para 7 “The CFM account may use any one or more bill paying tools for the pay account, any one or more prepaid debit or other financial cards for the spend account and any type and form of savings accounts for the save sub-accounts” or para 72 “The CFM account may use any one or more bill paying tools for the pay account, any one or more prepaid debit or other financial cards for the spend account and any type and form of savings accounts for the save sub-accounts”); generating one or more transaction summary records, wherein the one or more transaction summary records are based at least in part on transaction data associated with one or more transactions of the user account (see 
Specifically as to claims 2, 16 and 19, wherein the second sub-account is associated with a line of credit (see para 177   “The CFM system may determine the credit worthiness or the amount of credit to extend to a user or household…The CFM may provide revolving credit or changing credit line based on execution of the cash flow management plan”).
Specifically as to claims 3, 17 and 20, receiving, from the electronic device of the user and via the application associated with the payment service, a request to transfer funds to a second user, the request comprising an amount of the funds for transfer to the second user (see para 58 and 55-56); and modifying a balance associated with the user account and the balance associated with the first sub-account to reduce the balance based on the amount of the funds for the transfer (see para 56), wherein the balance associated with the user account is based at least in part on the balance associated with the first sub-account and the balance associated with the 
Specifically as to claim 4, causing a check for an amount based at least in part on the amount of the funds for the transfer to be printed and mailed to the second user (see para 67, physical payment to payee; see para 69 “directly to a company or individual, either to their financial account or via mailing a physical check to their mailing address”).
Specifically as to claim 5, wherein the user account is maintained by the payment service on behalf of the user in a database accessible to the one or more computing devices of the payment service or a system of record server (see para 8 and 12 “The system includes a cash flow manager executing on one or more servers and a household account maintained by the cash flow manager” and wherein modifying the balance associated with the user account and the balance associated with the first sub-account comprises causing updates to records associated with the balance associated with the user account and the balance associated with the first sub-account in the database or the system of record server (see para 55 and 56 real time updates to accounts and balances).
Specifically as to claim 6, receiving, from the electronic device of the user and via the application associated with the payment service, a request to establish a recurring transfer of funds, the recurring transfer of funds comprising a recipient account of the recurring transfer (see para 95 “household payees may be mortgagees, financial institutions, insurance institutions, telephone companies, internet service providers, cable television companies, and condominium associations”), an amount of the funds for the recurring transfer, schedule information for the recurring transfer (see para 111 “the household user inputs, via the User Interface 216, the bills that need to be paid on a one time or recurring basis, or paid during a certain time period in the 
Specifically as to claim 7, prior to modifying the balance associated with the first sub-account: determining, based at least in part on the schedule information, that an iteration of the recurring transfer is due (see para 111); causing a second user interface to be presented by the application associated with the payment service, wherein the user interface is configured to notify the user that the iteration of the recurring transfer is due (see dashboard para 87, see para 55 alerts through mobile app); and receiving, by the application associated with the payment service, an indication that the user intends for the recurring transaction to proceed (see para 126, plurality of interfaces to dynamically monitor the account balance across all sub accounts”).
Specifically as to claim 8,  receiving, from the electronic device of the user and via the application associated with the payment service, a request to establish a scheduled transfer of funds, the request comprising a recipient account of the scheduled transfer, an amount of the funds for the scheduled transfer, a date of the scheduled transfer, and a designation of the first sub-account as an account with which the scheduled transfer is associated; determining, based at 
Specifically as to claim 9, predicting, based at least in part on the transaction data associated with one or more transactions of the user account, a future balance of the user account; determining, that the future balance fails to satisfy a threshold balance, wherein the threshold balance is based on one or more expected debits to a balance of the user account; and causing a second user interface to be presented by the application associated with the payment service (see para 105 “ the CFM may predict a negative cash flow situation in the future and, accordingly, direct free cash to the reserve sub-account”), wherein the user interface is configured to present a notification that the future balance fails to satisfy the threshold balance (see dashboard para 87).
Specifically as to claim 10, creating, based at least in part on the transaction data associated with one or more transactions of the user account, a third sub-account to associate with the user account, receiving funds to be deposited in one or more of the first sub-account, second sub- account, or third sub-account; and determining amounts to be credited to the first sub-account, the second-sub-account, and the third sub-account, based at least in part on a percentage basis, a fixed amount basis, a recommended balance, or a user-specified balance (see para 52 “The CFM enables holistic planning, execution, management and real-time tracking of household cash flow across pay, spend and save sub-accounts.”).

Specifically as to claim 12, present a balance of the user account, wherein the balance of the user account is based at least in part on the sum of the balance of the first sub-account and the balance of the second sub-account, and wherein the balance of the user account presented in the user interface is updated with real-time changes to the balance of the first sub-account and the balance of the second sub-account (see para 52 and 56 real time updates of accounts and balances).
Specifically as to claim 13, receiving a request to transfer an amount of funds from the user account; reducing, a balance of the user account and the balance of the first sub-account based on the amount of funds of the request to transfer funds from the user account; receiving, via the application associated with the payment service, a request to adjust an allocation of the amount of funds of the request to transfer the amount of funds from the user account; and modifying the balance of the first sub-account and the balance of the second sub-account based on the request to adjust the allocation of the amount of funds, wherein the modifying comprises increasing the balance of the first sub-account and reducing the balance of the second sub-account, wherein the balance of the user account remains the same (see para 117 and para 125 “transfer the funds into Save sub account”).
Specifically as to claim 14, wherein the payment instrument is further usable for making one or more payments using funds associated with at least the second sub-account, the method .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Penna et al. and Ellenberger et al. disclose financial record keeping software.  Ngan disclose methods for transaction authorization.  Griggs et al. disclose  methods that allow for determining a transaction initiation mode used to conduct a transaction.  Baumgartner et al. disclose a stored value card issued in the name of a cardholder and with an account associated with an issuer and a legal account holder.  De La Motte discloses a trust account and plural debit cards.  Femrite et al. disclose account money transfer methods.  Hutchison et al . disclose use of subaccounts in payment accounts.  Grassadonia discloses a technology for customizing the flow of a payment transaction at a payer's mobile device, based on parameters associated with a payee to which the payer is making the payment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691